Name: COMMISSION REGULATION (EC) No 757/95 of 3 April 1995 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the second quarter of 1995
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  food technology;  trade policy;  international trade;  animal product
 Date Published: nan

 No L 75/10 I EN I Official Journal of the European Communities 4. 4. 95 COMMISSION REGULATION (EC) No 757/95 of 3 April 1995 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the second quarter of 1995 HAS ADOPTED THIS REGULATION : Article 1 For the second quarter of 1 995 the maximum quantities referred to in Article 14 (4) (a) of Regulation (EEC) No 805/68 shall be as follows :  in respect of the meat referred to in Article 14 (1 ) (a) of Regulation (EEC) No 805/68, 6 250 tonnes of meat, expressed in bone-in meat,  in respect of the meat referred to in Article 14 (1 ) (b) of the said Regulation, 6 250 tonnes of meat, expressed in bone-in meat. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 14 (4) (a) and (c) thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 (December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in particular Article 3 thereof, Whereas the Council, under a special import system applicable to frozen beef and veal intended for processing, has drawn up, for the period 1 January to 30 June 1995 an estimate of 25 000 tonnes divided into two quantities of 12 500 tonnes each, according to the type of product to be obtained ; Whereas, pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68, it is necessary to determine the quantities to be imported per quarter as well as the rate of reduction of the import levy for meat referred to in Article 14 (1 ) (b) of that Regulation ; Whereas the validity of the import licences issued under this Regulation expires only at the end of July 1995 ; whereas the variable import levies will no longer exist after 30 June 1995 ; whereas adequate financial provisions must therefore be laid down for imports after that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 In the case of the imports of meat referred to in the second indent of Article 1 :  before 1 July 1995, the levy shall be equal to the levy applicable on the day of import, less 55 %,  on or after 1 July 1995, in addition to the 20 % ad valorem duty, the import charge shall be equal to the levy applicable on 30 June 1995, less 55 %. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply from 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 45, 1 . 3 . 1995, p. 2. (3) OJ No L 349, 31 . 12. 1994, p. 105.